Citation Nr: 0406557	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  01-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected low back disability, currently evaluated as 40 
percent disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the RO.  

The issue of an increased rating for the service-connected 
low back disability is addressed hereinbelow, while the issue 
of a total compensation rating based on individual 
unemployability is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The symptoms of the service-connected low back are shown 
to be productive a disability picture that more nearly 
approximate that of a pronounced degree.  





CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

However, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  

A careful review of the record shows that service connection 
for low back disability was granted in October 1950.  

A March 1992 VA outpatient treatment note indicates 
degenerative joint disease and osteophyte formation, as well 
as mild degenerative joint disease of both sacroiliac joints.  

A December 1994 treatment note shows that the veteran was 
able to ambulate with some difficulty.  X-ray studies 
indicated mild straightening of the lumbar spine and evidence 
of degenerative spurring arising anteriorly off several 
lumbar vertebral bodies.  There were degenerative changes 
posteriorly at L4-5 and L5-S1.  There was no evidence of 
lytic or blastic lesions and no fractures were identified.  
The examiner noted that spinal stenosis at the L5-S1 level 
could not be excluded.  

A VA examination was conducted in September 1997.  The 
examiner noted a two year history of arthralgias.  The 
veteran endorsed morning stiffness, arthralgias in the low 
back, and significant discomfort in both buttocks and thighs 
after walking for two blocks.  He indicated that he had to 
make intermittent stops while walking due to low back and 
thigh pain.  

An examination of the lumbar spine revealed loss of lordosis 
with scoliosis.  The veteran's low back was not tender to 
palpation.  No significant paraspinal muscle spasm was 
elicited.  The range of motion testing revealed flexion to 30 
degrees, zero degrees of extension and zero degrees of 
lateral bending.  Straight leg raising was positive at 60 
degrees.  The diagnoses were those of advanced degenerative 
joint disease of the lumbar spine with scoliosis and spinal 
stenosis by history with neurogenic claudication.  

On VA examination in December 1998 the veteran was noted to 
walk with the aid of a cane.  He reported pain in his low 
back and his knees.  He indicated that he sometimes lost his 
balance and fell down.  

On physical examination, there was some abnormality 
throughout the spine, to include loss of lumbar lordosis.  
The range of motion was limited, with flexion to 75 degrees, 
extension to 20 degrees, and lateral bending to 20 degrees 
bilaterally.  There was evidence of muscle spasm.  X-ray 
studies indicated hypertrophic arthritis of the spine with 
facet changes.  The examiner stated that the veteran's low 
back disability was degenerative in nature.  He noted that 
the disease process was progressive and that the disability 
was permanent.  

The veteran submitted the instant claim for increase in June 
2000.  

A further VA examination was conducted in August 2000.  The 
veteran complained of steadily worsening symptoms.  He 
endorsed pain, weakness, fatigue, lack of endurance and 
stiffness of the lumbar spine.  He stated that he had 
horrible, constant pain.  He also indicated that he had flare 
ups for which he took aspirin and Motrin.  He stated that he 
was unable to function properly during flare ups.  

On examination of the lumbar spine, the examiner noted 
evidence of painful motion and stiffness.  Straight leg 
raising was positive at 60 degrees.  The range of motion 
testing revealed active flexion to 50 degrees and pain at 60 
degrees, active extension to 15 degrees with pain at 20 
degrees, active lateral flexion to 20 degrees with pain at 25 
degrees and active rotation to 15 degrees with pain at 20 
degrees.  

The examiner found pain, fatigue, weakness and lack of 
endurance and noted that the pain had major functional 
impact.  The diagnosis was that of degenerative arthritis.  

A May 2002 private radiology report indicates that the 
veteran had diffuse degenerative spurring and disc space 
narrowing at all lumbar levels.  The largest osteophyte was 
seen anteriorly and to the right laterally at the L2-3 level.  
Vascular calcifications were present.  The impression was 
that of diffuse moderate to severe degenerative disc change 
without fracture or subluxation.  


II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issue an increased rating 
for low back disability, a substantially complete application 
was received in June 2000.  Thereafter, May 2001 rating 
decision denied the claim.  

Only after that rating action was promulgated did the RO, in 
August 2003, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as the information and evidence that must be 
submitted by the claimant, the information and evidence that 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertained 
to the claim.  

The Board also observes that the veteran was advised, via a 
July 2001 Statement of the Case as well as Supplemental 
Statements of the Case dated in January and March 2003, of 
the information and evidence necessary to substantiate his 
claim.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of VCAA notice requirement was harmless error.  While 
the notice provided to the veteran in August 2003 was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal at 
this time would not be prejudicial error to the claimant.  

Moreover, given the favorable action taken hereinbelow, no 
additional information or evidence is needed to substantiate 
the veteran's claim for increase.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's service-connected lumbosacral spine disability 
is currently rated as 40 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5292 limitation of motion of the 
lumbar spine.  A 40 percent evaluation is warranted under 
that code where there is severe limitation of motion.  

Back disability may also be evaluated pursuant to 
intervertebral disc syndrome.  The Board notes that during 
the course of the veteran's appeal, the regulation pertaining 
to rating intervertebral disc syndrome was revised, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 23, 
2002).  

As the veteran's claim for an increased rating for low back 
disability was pending when the regulation pertaining to 
intervertebral disc syndrome was revised, he is entitled to 
the version of the law most favorable to him, although the 
new criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.

Under the old Diagnostic Code 5293, as in effect prior to 
September 23, 2002, intervertebral disc syndrome that is 
moderate with recurring attacks warrants a 20 percent rating.  
Intervertebral disc syndrome that is severe with recurring 
attacks and with intermittent relief warrants a 40 percent 
rating.  Intervertebral disc syndrome that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating. 
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  

The revised code has accompanying notes.  Note (1): For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2): 

When evaluation on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnosis code 
or codes.  Note (3):  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).  

Having reviewing the entire evidentiary record, the Board 
concludes that the veteran's low back disability more nearly 
approximates the criteria for a 60 percent rating under the 
older version of the Diagnostic Code for intervertebral disc 
syndrome.  

In this regard, the Board observes that the veteran's 
complaints include significant, constant pain.  He also has 
flare ups and is noted to have further functional impairment 
from fatigue, weakness and lack of endurance.  

He has painful motion with stiffness and muscle spasm.  He 
complains of pain into his thighs on walking.  The August 
2000 VA examination report indicates positive straight leg 
raising at 60 degrees.  

Additionally, the May 2002 radiology report indicates diffuse 
degenerative spurring and disc space narrowing at all lumbar 
levels as well as vascular calcifications.  The earlier VA 
examination also indicated the presence of neurogenic 
claudication.  

Accordingly, given the increasing nature and severity of the 
veteran's symptoms, the Board concludes that a 60 percent 
rating is warranted for the service-connected low back 
disability.  



ORDER

An increased evaluation of 60 percent for the service-
connected low back disability is granted, subject to the 
criteria governing the payment of monetary benefits.  



REMAND

As an initial matter, the Board notes that the liberalizing 
provisions of the VCAA and the implementing regulations are 
also applicable to the veteran's claim of entitlement to a 
total rating based on unemployability due to service-
connected disability.  

A total rating based on unemployability due to service- 
connected disabilities may be granted if the service- 
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2003).  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  As a 
result of the increased rating granted hereinabove, the 
veteran is now eligible to be considered for a total rating 
pursuant to § 4.16(a).  

Because the RO has not considered the veteran's claim for a 
total rating pursuant to § 4.16(a), the Board concludes that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision on the issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  In any event, the 
RO should obtain all treatment records 
from VA.  

3.  The RO should then review the claims 
folder to ensure that all necessary 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  The RO should then adjudicate the 
issue of entitlement to a total rating 
pursuant to 38 C.F.R. § 4.16(a).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



